Title: To John Adams from John Hurd, 26 June 1798
From: Hurd, John
To: Adams, John



Sir
Boston 26th. June 1798

When I had the honour of writing you so long ago as March 1790 soliciting your Assistance for an Appointment to some public Office that might afford me a decent Support in the Decline of Life—You were pleas’d Sir, in yr. Answer of 5th Aprl. following, to say—That you shou’d be happy to have an Opportunity of serving me both from a Regard to my Services & early Attachment to the Cause of my Country, & from an agreeable Recollection of my private Character, & your former personal Acquaintance with me—but as the Office you then held did not allow of your intermedling with Appointments except in particular Cases, when your Opinion was asked in Matters of Fact;—and shoud such a Case happen, your Report wou’d certainly be much in my favour.—
As You now Sir, have it in yr. Power, All Appointments to Offices resting with the Supreme Executive, and an Opportunity happens at this Juncture, I beg leave to offer myself a Candidate for the Loan Office in this Town, become vacant by the recent Demise of Nathl. Appleton Esqr.—It is very probable there may be several Others soliciting for this Office, tho’ None, I presume, who have waited longer, & with more patience for some Notice to be taken of them for past Services, & whom it may more essentially serve—Shoud you Sir, think me a proper person to supply this Vacancy—you may rely on my Utmost Exertions & close Attention to the faithful Discharge of the Business—with a very grateful Return from One who in common with his fellow Citizens sincerely wishes you every Blessing, in particular at this critical Time of Trouble & national Calamity, being with every Sentiment of Esteem most respectfully / Sir / Your very Obedient / humble Servt.

John Hurd